                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff/Respondent,
v.                                                 MEMORANDUM OPINION
                                                         AND ORDER
                                                   Crim. No. 15-315 (MJD)
Joshua Beardemphl,

      Petitioner/Petitioner.



      Benjamin Behar, Assistant United States Attorney, Counsel for Plaintiff.

      Petitioner, pro se.



      This matter is before the Court on Petitioner’s motion to vacate his

sentence pursuant to 28 U.S.C. § 2255 based on claims of ineffective assistance of

counsel.

I.    Background


      On February 9, 2016, Petitioner pleaded guilty to Count 4 of the Indictment

which charged him with being a felon in possession of firearms as an armed

career criminal in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). In exchange,

the government agreed to dismiss counts 1, 2, 3, 5 and 6 which charged

additional drug and firearms charges. The Indictment listed the following prior

                                         1
convictions: 1998 Second-Degree Controlled Substance; 1999 Third-Degree

Burglary; 2003 Felon in Possession of a Firearm; 2003 Second Degree Assault;

2003 Second Degree Assault; 2003 Fifth-Degree Controlled Substance Sale; and

2003 First-Degree Controlled Substance Sale.


       On December 21, 2016, Petitioner was sentenced to a term of imprisonment

of 160 months pursuant to U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e), which was

below the applicable guideline range of 188 to 235 months and below the

statutory mandatory minimum sentence of 180 months. Petitioner appealed his

sentence, arguing he should not have been classified as an armed career criminal.

The Eighth Circuit rejected his arguments, finding he was properly classified as

an armed career criminal based on his prior convictions and that the appeal

waiver in the Plea Agreement was valid, applicable and enforceable. United

States v. Beardemphl, 700 Fed. Appx. 560 (8th Cir. 2017).


       On December 11, 2018, Petitioner filed the instant motion pursuant to 28

U.S.C. § 2255 to vacate, set aside or correct his sentence. 1 Petitioner claims he is


1
 After filing the motion, Petitioner filed multiple requests for extensions by which to file his
memorandum in support. The Court granted those extensions and Petitioner filed his
memorandum in support on October 28, 2019. The government filed its response on January 8,
2020. Petitioner was given the opportunity to file a reply brief on or before March 4, 2020, but
no reply brief was filed.


                                                2
entitled to relief as his counsel was ineffective for failing to challenge his prior

conviction for Fifth Degree Possession with Intent to Sell Marijuana as a

predicate offense under the Armed Career Criminal Act (“ACCA”). Petitioner

also argues that his prior convictions of third-degree burglary and second-degree

assault do not qualify as violent felonies under the ACCA.


II.   Standard of Review


      Under 28 U.S.C. ' 2255, A[a] prisoner in custody under sentence . . .

claiming the right to be released upon the ground that the sentence was imposed

in violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence . . . or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set

aside or correct the sentence.@ 28 U.S.C. ' 2255(a). Section 2255 is intended to

provide federal prisoners a remedy for jurisdictional or constitutional errors. Sun

Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011). It is not intended to be a

substitute for appeal or to relitigate matters decided on appeal. See Bousley v.

United States, 523 U.S. 614, 621 (1998); Davis v. United States, 417 U.S. 333, 346-

47 (1974).




                                           3
         Relief under 28 U.S.C. ' 2255 is reserved for transgressions of

constitutional rights and for a narrow range of injuries that could not have been

raised on direct appeal and, if uncorrected, would result in a complete

miscarriage of justice. A movant may not raise constitutional issues for the first

time on collateral review without establishing both cause for the procedural

default and actual prejudice resulting from the error. United States v. Apfel, 97

F.3d 1074, 1076 (8th Cir. 1996) (citations omitted). Claims of ineffective assistance

of counsel may constitute the “cause and prejudice” required to excuse otherwise

procedurally defaults claims. Boysiewick v. Schriro, 179 F.3d 616, 619 (8th Cir.

1999).


         Petitioner is entitled to an evidentiary hearing on his petition Aunless the

motion and the files and records of the case conclusively show that the prisoner

is entitled to no relief.@ 28 U.S.C. ' 2255(b). A[A] petition can be dismissed

without a hearing if (1) the petitioner=s allegations, accepted as true, would not

entitle the petitioner to relief, or (2) the allegations cannot be accepted as true

because they are contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.@ Engelen v. United States, 68 F.3d 238, 240 (8th

Cir. 1995) (internal citations omitted).


                                            4
III.   Discussion


       A. Ineffective Assistance of Counsel

       Claims of ineffective assistance must be scrutinized under the two-part test

set forth in Strickland v. Washington, 466 U.S. 668 (1984). Under the Strickland

test, Petitioner must prove that: 1) counsel’s representation was deficient; and 2)

counsel’s deficient performance prejudiced Petitioner’s case. Kingsberry v.

United States, 202 F.3d 1030, 1032 (8th Cir. 2000) reh’g and reh’g en banc denied,

(March 28, 2000).

       To satisfy the first prong of the Strickland test, Petitioner must show that

counsel’s representation fell below an objective standard of reasonableness under

professional norms. Strickland, 466 U.S. at 688. The inquiry should be whether

counsel’s assistance was reasonable considering all the circumstances

surrounding the case. Id. Judicial scrutiny of counsel’s performance should be

highly deferential, and the general presumption is that counsel’s conduct “falls

within the wide range of reasonable professional assistance.” Id. at 689.

       To satisfy the second prong under the Strickland test, Petitioner must

show that but for counsel’s errors, the outcome of the proceedings would have

been different. Id. at 691.


                                          5
             1. Fifth Degree Possession with Intent Conviction

      In 2003, Petitioner was convicted of Fifth-Degree Possession with Intent to

Sell Marijuana in violation of Minn. Stat. § 152.025, subd. 1(1). At that time, the

statutory penalty for that conviction was at least six months and no more than

ten years in prison if the Petitioner had a prior controlled substances conviction.

Petitioner had previously been convicted of a second-degree controlled

substance conviction in 1998. Minn. Stat. § 152.025, subd. 3(b) (2002). In 2016,

the statutory penalties were amended providing for a statutory maximum of five

years in prison. Laws 2016, c. 160, § 7, eff. Aug. 1, 2016.


      Petitioner argues that Minn. Stat. § 152.025 no longer qualifies as a

predicate offense under the ACCA since the statutory penalty was amended to a

maximum five years. To be considered a predicate offense under the ACCA,

Petitioner had to have been convicted of a “serious drug offense” which is

defined as “an offense under State law, involving manufacturing, distributing, or

possessing with intent to manufacture or distribute, a controlled substance . . . for

which a maximum term of imprisonment of ten years or more is prescribed by

law.” 18 U.S.C. § 924 (e)(2)(A)(ii).




                                          6
      The Court finds this argument has no merit, as the statute in effect at the

time of Petitioner’s prior conviction controls as to whether such prior conviction

is a predicate offense. McNeill v. United States, 563 U.S. 816, 821 (2011) (finding

prior drug convictions under Georgia law qualified as predicate offenses under

the ACCA even though Georgia legislature later lowered statutory penalties for

drug charges below ten year maximum); United States v. Libby, 880 F.3d 1011,

1016 n. 3 (8th Cir. 2018) (when determining whether prior conviction is predicate

offense under the ACCA, analysis must focus on the law as codified at the time

of conviction). Accordingly, Petitioner cannot demonstrate that his counsel was

ineffective for failing to raise this argument at sentencing.


      Next, to the extent that Petitioner argues that Minn. Stat. § 152.025 does not

otherwise fall within the definition of “serious drug crime” as defined by the

ACCA, such claim fails. A “serious drug crime” is defined in the ACCA as an

“offense . . . involving manufacturing, distributing, or possession with intent to

manufacture or distribute, a controlled substance.” 18 U.S.C. § 924(e)(2)(A)(ii).

Under Minnesota law at the time of Petitioner’s conviction, fifth degree drug

possession with intent to distribute involved the following:


      Subdivision 1. Sale crimes. A person is guilty of controlled substance
      crime in the fifth degree if: (1) the person unlawfully sells one or more
                                          7
      mixtures containing marijuana or Tetrahydrocannabinols, except a small
      amount of marijuana for new remuneration;
      ***
      Subdivision 3. Penalty . . . . (b) If the conviction is a subsequent controlled
      substance conviction, a person convicted under subdivision 1 or 2 shall be
      committed to the commissioner of corrections or to a local correctional
      authority for not less than six months nor more than ten years and, in
      addition, may be sentenced to payment of a find of not more than $20,000.


Minn. Stat. § 152.025 (2002).


      In United States v. Bynum, the Eighth Circuit held that a Petitioner’s

convictions of third and fourth-degree drug offenses under Minnesota law were

predicate offenses under the ACCA. Id. 669 F.3d 880, 885 (8th Cir. 2012).


      In summary, we . . . hold that Bynum's conviction for offering “to sell,
      give away, barter, deliver, exchange, distribute or dispose of” drugs,
      regardless of the Petitioner's specific intent or ability to carry out the sale,
      “involves” the distribution of drugs and is thus categorically a “serious
      drug offense” within the meaning of 18 U.S.C. § 924(e)(2)(A)(ii). Because
      both the actual-sale and offer-to-sell parts of the Minnesota statute are
      “serious drug offenses” within the meaning of the ACCA, we conclude
      that the district court erred in refusing to designate Bynum as a career
      criminal offender and by failing to sentence him accordingly.


Id. 669 F.3d at 887–88. This decision applies to Petitioner’s fifth-degree drug

conviction, as the definition of “sell” in Minn. Stat. § 152.-1, subdiv. 15a applies

to any drug offense under Minnesota law. Accordingly, Petitioner cannot



                                           8
demonstrate that counsel was ineffective for failing to challenge his prior

conviction of fifth-degree drug possession with intent.

             2. Whether Petitioner Has Three Predicate Prior Convictions Under
                the ACCA.

      Petitioner argues that counsel failed to properly argue that his prior

convictions for third-degree burglary and assault are not predicate offenses

under the ACCA. As set forth above, the Minnesota drug convictions are

predicate offenses under the ACCA. In addition, the Eighth Circuit has held that

assault convictions under Minnesota law fall within the definition of “violent

felony” under the ACCA and are therefore predicate convictions under the

ACCA. See United States v. Schaffer, 818 F.3d 796 (8th Cir. 2016); United States

v. Kincaide, 787 Fed. Appx. 908 (8th Cir. Sept. 12, 2019) (reaffirming Schaffer that

Minnesota assault conviction is a predicate offense under the ACCA).


      Because Petitioner had at least three predicate offenses under the ACCA,

Petitioner’s claims of ineffective assistance of counsel based on counsel’s failure

to properly argue he was not an Armed Career Offender under the ACCA are

without merit.




                                          9
IV.   Certificate of Appealability


      With regard to the procedural rulings in this Order, the Court concludes

that no Ajurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right;@ nor would Ajurists of reason . . .

find it debatable whether the district court was correct in its procedural ruling.@

Slack v. McDaniel, 529 U.S. 473, 484 (2000). With regard to the decision on the

merits, the Court concludes that no Areasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.@ Id.


      IT IS HEREBY ORDERED that:


      1. Petitioner’s Motion to Vacate Under § 2255 [Doc. Nos. 87 and 102] is

          DENIED; and

      2. No Certificate of Appealability shall issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: April 8, 2020                     s/ Michael J. Davis
                                        Michael J. Davis
                                        United States District Court




                                           10
